On September 27,1996, the Court found the defendant in violation of the conditions of his suspended sentence and it is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from May 14, 1990, through May 17, 1990; from May 31, 1991, through June 4, 1991; from July 16, 1994, through July 22,1994; for December 17,1995 (in and out same day); from May 27,1996, through June 7,1996; for twenty-three (23) days jail time which he has previously served.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
The defendant is sentenced to the remainder of the suspended sentence originally ordered on March 26, 1992, to the Department of Corrections. The remainder of that sentence is forth term of six (6) years. All other conditions as stated in the September 27, 1996 judgment shall remain the same.
The reasons for the amendment being that in Cause No. 9281 the Court’s written judgment of October 11 differs from its oral pronouncement of sentence on September 27. The difference is that the oral pronouncement sentences the defendant to serve the "remainder of the term," while the written judgment orders the defendant to serve a full 10 years, the complete sentence. The difference is one of approximately 4 years.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Larry Lowry for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.